878 F.2d 1446
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Paul G. WATSTEIN, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 89-1100.
United States Court of Appeals, Federal Circuit.
May 31, 1989.

Before MAYER, Circuit Judge, SKELTON, Senior Circuit Judge, and MICHEL, Circuit Judge.
PER CURIAM.

DECISION

1
The judgment of the United States Claims Court, No. 680-86C (Sept. 21, 1988), denying Paul G. Watstein's claim for back pay, is affirmed.

OPINION

2
A prerequisite for commissioning is that the individual take the oath of office and execute AF Form 133 in accord with Air Force Regulation 36-39 (May 12, 1978).  It is not enough that Watstein participated in a mass commissioning ceremony and that his AF Form 133 was prepared.    See Goutos v. United States, 552 F.2d 922, 925 (Ct.Cl.1976) ("an appointment is not made until the last act required by the person or body vested with the appointment power is performed").  There was no evidence before the Air Force Board for the Correction of Military Records or the Claims Court that the AF Form 133 was ever executed or that he took the required oath.  Accordingly, the government's summary judgment motion was appropriately granted.